DETAILED ACTION
The Applicant’s Request for Continued Examination filed on August 19, 2021 has been acknowledged. Claims 2-4, 8-10 and 14-16 have been canceled. Claims 1, 5-7, 11-13, 17 and 18, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

Allowable Subject Matter
Claim(s) 1, 5-7, 11-13, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s current amendment to the claims includes claim 1:
	“executing a CRM application in memory of a host computing platform;”

“determining whether or not the end user is registered for complimentary CRM mobile integration based upon a simultaneous utilization of a mobile device of the end user and the CRM application; and,”
	“on condition that the end user is not registered for complimentary CRM mobile integration, displaying the contact information in a user interface in the CRM application, but otherwise on condition that the end user is registered for complimentary CRM mobile integration, not only displaying the contract information in the user interface to the CRM application, but also”
	“establishing a wireless communications link between the CRM application of the host computing platform and a CRM application agent of the mobile device of the end user comprising a smart phone;”
	“identifying in the CRM application a type of data requested by the data request and performing a table lookup in a table with the identified type of data, the table lookup producing an action to be performed in the smart phone in connection with the customer of the display screen, the action comprising initiating a phone call to the customer at a telephone number from the contract information in the CRM application; and,”
	“transmitting to the CRM application agent of the smart phone from the CRM application of the host computing platform over the wireless communication link, a directive to display a prompt recommending the action to be performed by the end user in the smart phone including dialing the telephone number in the smart phone.”
	Independent claims 7 and 13 recite similar limitations.

The 101 rejections have been removed in light of the amendments as the system uses the collected information to “determining whether or not the end user is registered for complimentary CRM mobile integration based upon a simultaneous utilization of a mobile device of the end user and the CRM application; and, on condition that the end user is not registered for complimentary CRM mobile integration, displaying the contact information in a user interface in the CRM application, but otherwise on condition that the end user is registered for complimentary CRM mobile integration, not only displaying the contract information in the user interface to the CRM application, but also establishing a wireless communications link between the CRM application of the host computing platform and a CRM application agent of the mobile device of the end user comprising a smart phone;” As such the combination of elements establishes a wireless connection between two devices based on a determination if the both devices are being used simultaneously and if the user is registered, which is considered to render the claims into a practical application.


Agassi et al. (US 2007/0179841 A1) – which discusses that the system determines if the user is a registered user, but does not use this information as discussed in the claims as amended. Specifically it does not establish that it establishes a wirelessly link and transmitting information from the platform to the mobile device.
Sakissian et al. (US 2012/0231769 A1) – which discusses establishing a wireless link between a computer and a mobile device. The software and transmit actions from the computer to the mobile device. However this does not establish determining if the computer and mobile device are used simultaneously and if the user is registered or not and limiting the establishing of the wireless link based on these determinations. 
Van et al. (WO 2008/070605 A1) – which discusses identifying contact information and transmitting that information so that the numbers can be automatically dialed. However this does not establish determining if the computer and mobile device are used simultaneously and if the user is registered or not and limiting the establishing of the wireless link based on these determinations.
"AVANTGO: Avantgo Ships Second Generation of Avantgo Mobile Sales; New Solution Drives Adoption of CRM/SFA Systems with Out-of-the-Box Siebel and Web Integration." M2 Presswire – which discusses a mobile application directed toward a CRM system. The software provides handheld access to the tools. It establishes that there are registered users, but does not establish determining if the CRM platform and mobile application are used simultaneously and if the user is registered or not and limiting the establishing of the wireless link based on these determinations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689